Citation Nr: 1542713	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-32 870	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for dislocated shoulder and loss of use of left upper extremity.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his December 2011 substantive appeal, the Veteran raised a claim of service connection for a right knee condition.  This claim has not been developed for appellate review and is referred to the RO in the first instance.


FINDING OF FACT

On August 21, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, on August 21, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for service connection for dislocated shoulder and loss of use of left upper extremity is dismissed.




		
S. HENEKS
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


